Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The Non-Final Office action dated 07/05/2022 is hereby vacated and replaced with this Non-Final Office action.

Priority
This application is a National Stage of International Application No. PCT/CA2018/051530 filed November 30, 2018, claiming priority based on US Patent Application No. 62/593,006 filed November 30, 2017 and US Patent Application No. 62/712,744 filed July 31, 2018.


Status of the Claims
The amendment dated 11/08/2015 is acknowledged.  Claims 1-3, 7, 10-13, 16, 18, 22, 27, 29, 33, 35, 39, 44-45, 50-51, 56, 58, 62 and 69 are pending.  Claims 7, 10-13, 16, 18, 22, 27, 29, 35, 39, 45, 51, 56, 58, 62 and 69 are withdrawn from consideration.  Claims 1-3, 33, 44 and 50 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 04/28/2022 is acknowledged.  
Claims 7, 10-13, 16, 18, 22, 27, 29, 35, 39, 45, 51, 56, 58, 62 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2022.  Claims 1-3, 33, 44 and 50 of group 1 were elected in the reply filed on 04/28/2022.      


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2021 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 44 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch et al. “Rauch” (WO2017/191264).  
The claims are directed to a modified norovirus VP1 protein comprising an amino acid sequence derived from an amino acid sequence of a wild type norovirus VP 1 protein, the modified norovirus VP1 protein comprising, one or more than one amino acid substitution in the amino acid sequence of the wild type norovirus VP1 at a position selected from amino acids in sequence alignment with amino acids 43, 57, 84 and 94 of norovirus VP1 genotype GI.1 (SEQ ID NO:1), and the wild type norovirus VP1 protein is not a GI.1 genotype.
Regarding claims 1-3, 44 and 50, Rauch discloses artificial nucleic acids and polypeptides suitable for use in treatment or prophylaxis of an infection with Norovirus or a disorder related to such an infection and methods of treating comprising compositions and vaccines (see Abstract and claims 60 and 62 of Rauch) (instant claims 44 and 50). Rauch discloses SEQ ID NO: 4060, derived from GI.3 and that comprises S94Q (instant claims 1-2).  With reference to Figure 6F and claim 1, Rauch discloses SEQ ID NO: 1698 comprising M57V (instant claim 3). With reference to Figure 9H and claim 1, Rauch discloses SEQ ID NO: 3415 comprising P80S.  Rauch further discloses compositions comprising VP1, VLPs comprising same, the use thereof as vaccines and antibodies derived from same.
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rauch et al. “Rauch” (WO2017/191264) in view of Vezina et al. “Vezina” (WO2011035422).
The teachings of Rauch are outlined above and incorporated herein. 
	Regarding claim 33, Rauch does not teach the VP1 or VLP in a plant.
	Vezina, however, discloses methods of preparing plant-derived virus-like particles (VLPs) comprising producing a protoplast/spheroplast fraction and apoplast fraction from the plant or plant matter and/or digesting the plant matter using a cell wall degrading enzyme composition to produced a digested fraction (see Abstract).
	It would have been obvious to one of ordinary skill in the art to generate a modified norovirus VP1 protein as taught by Rauch whereby the VP1 is in a plant, portion of the plant or plant cell.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that VLPs are well known in the art to generate plants comprising VLPs as taught by Vezina.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648